DETAILED ACTION
This FINAL action is in response to Application No. 16/990,933 originally filed 08/11/2020. The amendment presented on 04/22/2022 which provides no amendments to claims 13-30 and claims 1-12 were previously cancelled is hereby acknowledged. Currently Claims 13-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/22/2022 have been fully considered but they are not persuasive. 
With respect to the 112 rejection, it is noted that the first mode or the second mode is a lower power mode. Previous amendments to the claims state “placing the capacitance sensing device into a reduced power mode if the first and second sensing electrodes are not activated by the conductive object in either the first mode or the second mode.”. If either of the first mode or the second mode is the reduced power mode (according to the specification) , then it is completely unclear how one can place the device in a mode in which it is already in. The Office notes that this appears not to be an issue of support but how the claim language currently means. The Office recommends Applicant clarify the language of the claim.
With respect to the 103 rejections, Applicant asserts the reference of Sinclair does not teach the claimed invention with respect purported claims 27-30 and asserts similar arguments for remaining claims 14-26 and independent claim 13. The arguments appear to be solely made in consideration of Sinclair. The Office notes that the rejection of Claims 13-26 was made over Sinclair in view of Bisset and the rejection of Claims 27-30 was made over Sinclair in view of Krah. Each rejection considers the knowledge and skill of a person in the art in view of the combination of the references and thus it would appear that Applicant has not addressed the combination of the rejection rather the references individually. It is noted that in the rejection of both independent claims the secondary references were utilized to teach the power modes as claimed. The Office notes that in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	In view of the above remarks as the rejections were made in view of not only the Sinclair reference, the arguments are not found persuasive and will be currently maintained. 
Claim Interpretation
Claims that recite the conjunction "if" when reciting steps in conjunction with a conditional step. In view of the broadest reasonable interpretation of the claims as required by MPEP 2111, these limitations may be interpreted in the sense that the limitations occur when the condition step occurs, but also introduces the possibility that the conditional step may not occur, thereby rendering the limitation to be not positively recited. Since the claim fails to recite any specific limitations regarding the possibility that the conditional step may not occur, the broadest reasonable interpretation of the claim allows for the possibility wherein no functionality is achieved when the conditional step is not achieved. Therefore, the above interpretation has been considered during the examination of the claims. To avoid this being a potential issue, The Office recommends Applicant change “if” to “when”.
Claim Rejections - 35 USC § 112
Claim 13-26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recites “placing the capacitance sensing device into a reduced power mode if the first and second sensing electrodes are not activated by the conductive object in either the first mode or the second mode.” however it is unclear per the specification as filed how the device is “placed” in a lower power mode when the device itself is already in a lower power mode. Therefore the claim fails to comply with the written description requirement.
Further depending claims 14-26 inherit the deficiencies of their respective base claims and are rejected under similar rationale.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 13-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sinclair et al. U.S. Patent Application Publication No. 2005/0062732 A1 Sinclair and further in view of Bisset et al. United States Patent No. 5,920,309 hereinafter Bisset.

Consider Claim 13:
	Sinclair discloses a capacitance sensing device comprising: (Sinclair, See Abstract.)
	a first capacitance sensing electrode; a second capacitance sensing electrode; (Sinclair, [0020], “Referring to FIG. 1A, an exemplary embodiment of a capacitance touch slider 100 has two capacitive nodes such as conductive plates 101, 102.  The conductive plates 101, 102 function to sense the position of, e.g., a human finger, along an axial direction d. As will be discussed below, the conductive plates 101, 102 may be variously shaped, although in the present example each of the conductive plates 101, 102 is triangular in shape.”)
	a capacitance measurement circuit coupled to the first capacitance sensing electrode and the second capacitance sensing electrode through a selection circuit, (Sinclair, [0034], “In an alternative embodiment, a single oscillator may be analog switched between the two conductive plates, yielding frequency differences primarily from the conductive plate capacitances rather than from variations in parts.  An example of such an embodiment 150 is shown in FIG. 1B, wherein a switch 160 is used to connect either the first or second conductive plates 101, 102 to the oscillator 103.”)
	the capacitance measurement circuit for converting a first capacitance on the first capacitance sensing electrode to a first digital value and for converting a second capacitance on the second capacitance sensing electrode to a second digital value in a first mode and (Sinclair, [0022], “Inverters 103, 104 are preferably Schmitt inverters to ensure stability.  However, any type of inverter may be used.  Also, although simple digital oscillators are shown in this embodiment, any oscillator circuits may be used, whether they be digital or analog.  For instance, a conventional analog RC oscillator circuit may be used in conjunction with an analog-to-digital converter (A/D converter) to produce an output similar to a digital oscillator circuit.”)
	for converting the first capacitance on the first capacitance sensing electrode and the second capacitance on the second capacitance sensing electrode to a third digital value in a second mode, the third digital value representative of a combined capacitance of the first and second capacitance sensing electrodes; and (Sinclair, [0027], “Returning to the example where two conductive plates 101, 102 are used to produce ratio-metric measurements, both the finger position and the finger pressure may be independently determined and distinguished.  In general, the finger pressure is related to the sum (or average) of the two frequencies from oscillator A and oscillator B. Thus, while finger position may be determined from the ratio f.sub.A/f.sub.B, finger pressure may be determined from the sum f.sub.A+f.sub.B.”)
	a processor coupled to the capacitance measurement circuit and for: determining an activation state for the first and second capacitance sensing electrodes by a conductive object …, (Sinclair, [0050], “In further embodiments, the touch slider may enter a calibration phase utilizing known auto-calibration features such as a leaky integrator.  Also, the touch slider may default at power-up to the assumption that no touch is being applied by a finger anywhere on the finger groove.  Where the microprocessor stores peak values of ClkA and ClkB over some time period (e.g., approximately 30 minutes), a continuous or periodic calibration may be realized.  In such a configuration, it may be reasonably assumed that sometime during this time period no finger was present.  In the present embodiment, the values of ClkA and ClkB would peak at the moment that no finger was present.  In this way, the zero-finger-pressure ClkA and ClkB values may be continuously regenerated during touch slider use.”)
	providing control signals to the selection circuit for operation of the capacitance measurement circuit …, (Sinclair, [0034], “In an alternative embodiment, a single oscillator may be analog switched between the two conductive plates, yielding frequency differences primarily from the conductive plate capacitances rather than from variations in parts.  An example of such an embodiment 150 is shown in FIG. 1B, wherein a switch 160 is used to connect either the first or second conductive plates 101, 102 to the oscillator 103.”)
	performing a baseline measurement operation for the combined capacitance of the first and second capacitance sensing electrodes when the first and second capacitance sensing electrodes are not activated by the conductive object, (Sinclair, [0050], “In further embodiments, the touch slider may enter a calibration phase utilizing known auto-calibration features such as a leaky integrator.  Also, the touch slider may default at power-up to the assumption that no touch is being applied by a finger anywhere on the finger groove.  Where the microprocessor stores peak values of ClkA and ClkB over some time period (e.g., approximately 30 minutes), a continuous or periodic calibration may be realized.  In such a configuration, it may be reasonably assumed that sometime during this time period no finger was present.  In the present embodiment, the values of ClkA and ClkB would peak at the moment that no finger was present.  In this way, the zero-finger -pressure ClkA and ClkB values may be continuously regenerated during touch slider use.”) 
	determining an activation state for the first and second capacitance sensing electrodes by a conductive object …;(Sinclair, [0046], “Referring to FIG. 3B, the touch slider 300 may be coupled to another device such as a personal computer 370 via an interface such as the serial port 350 and a cable 371 connected to the interface.  In this way, the personal computer 370 may receive the data representing the ratio, sum, and/or average of the counts as determined by the microprocessor IC1.”)
	Sinclair while teaching the claimed circuit configuration and sensing does not discuss this in terms of modes and thus does not appear to teach placing the capacitance sensing device into a reduced power mode if the first and second sensing electrodes are not activated by the conductive object in either the first mode or the second mode.
	Bisset however teaches first and second modes of a capacitive touch panel and that it was a technique known in the art at the time of the invention to provide different power modes for the touch circuit such that placing the capacitance sensing device into a reduced power mode if the first and second sensing electrodes are not activated by the conductive object in either the first mode or the second mode. (Bisset, Column 4, “In another feature, it is possible to selectively drive and sense a plurality of traces, sufficient to represent the entire pad, to identify whether a finger has been placed down anywhere on the pad.  Although this detection is not in all embodiments sufficient to give the type of finger profile used in the remainder of the invention, this detection feature permits the system to determine whether to come out of a low power, or sleep, mode.  To implement this feature, the analog mux 50 includes a special mode for selection of, for example, one of every three traces.  All of these traces are then driven and sensed simultaneously, such that the presence of a finger anywhere on the pad is substantially immediately detected, i.e., in many fewer scans than would be required to develop a finger profile.”) 
	It therefore would have been obvious to those having ordinary skill in the art at the time of the invention to provide a capacitive touch panel having different modes of operation, such as low power mode, as this was a technique known by those of skill in the art in view of Bisset and would have been utilized for providing a lower power mode as those of skill would have recognized this would save power to the device.
Consider Claim 14:
	Sinclair in view Bisset discloses the capacitance sensing device of claim 13, wherein, when the capacitance sensing device is in the reduced power mode the capacitance measurement circuit and the processor are for, periodically converting the first capacitance on the first capacitance sensing electrode and the second capacitance on the second capacitance sensing electrode to the third digital value in the second mode and (Sinclair, [0027], “Returning to the example where two conductive plates 101, 102 are used to produce ratio-metric measurements, both the finger position and the finger pressure may be independently determined and distinguished.  In general, the finger pressure is related to the sum (or average) of the two frequencies from oscillator A and oscillator B. Thus, while finger position may be determined from the ratio f.sub.A/f.sub.B, finger pressure may be determined from the sum f.sub.A+f.sub.B.”)
	determining an activation state for the first and second capacitance sensing electrodes by a conductive object, and if the first and second sensing electrodes are not activated by the conductive object, maintaining the capacitance sensing device in the reduced power mode. (Sinclair, [0050], “In further embodiments, the touch slider may enter a calibration phase utilizing known auto-calibration features such as a leaky integrator.  Also, the touch slider may default at power-up to the assumption that no touch is being applied by a finger anywhere on the finger groove.  Where the microprocessor stores peak values of ClkA and ClkB over some time period (e.g., approximately 30 minutes), a continuous or periodic calibration may be realized.  In such a configuration, it may be reasonably assumed that sometime during this time period no finger was present.  In the present embodiment, the values of ClkA and ClkB would peak at the moment that no finger was present.  In this way, the zero-finger -pressure ClkA and ClkB values may be continuously regenerated during touch slider use.”)
Consider Claim 15:
	Sinclair in view Bisset discloses the capacitance sensing device of claim 14, wherein, if the first and second sensing electrodes are activated by the conductive object, the processor to maintain an active power mode for the capacitance sensing device. (Bisset, Column 4, “In another feature, it is possible to selectively drive and sense a plurality of traces, sufficient to represent the entire pad, to identify whether a finger has been placed down anywhere on the pad.  Although this detection is not in all embodiments sufficient to give the type of finger profile used in the remainder of the invention, this detection feature permits the system to determine whether to come out of a low power, or sleep, mode.  To implement this feature, the analog mux 50 includes a special mode for selection of, for example, one of every three traces.  All of these traces are then driven and sensed simultaneously, such that the presence of a finger anywhere on the pad is substantially immediately detected, i.e., in many fewer scans than would be required to develop a finger profile.”)
Consider Claim 16:
	Sinclair in view Bisset discloses the capacitance sensing device of claim 13, wherein determining an activation state for the first and second capacitance sensing electrodes by a conductive object in the first mode and the second mode comprises detecting a proximity of the conductive object to the first and second capacitance sensing electrodes. (Sinclair, [0060], “In further exemplary embodiments, the touch slider may be of any size.  For instance, the touch slider may be of a size suitable for a finger to slide along.  At the other extreme, the touch slider may be of a much larger size, such as large enough for a human hand to slide along.  Such a larger configuration may be, e.g., 6 foot by 3 foot and/or incorporated into a table such as by being mounted on the underside surface of a table, thereby being configured to sense the presence and 1-dimensional position of a hand lying on or closely above the table.”)
Consider Claim 17:
	Sinclair in view Bisset discloses the capacitance sensing device of claim 13, wherein the baseline measurement of the combined capacitance is representative of the combined capacitance of the first and second capacitance sensing electrodes when no conductive object is in proximity to either the first or second capacitance sensing electrodes. (Sinclair, [0050], “In further embodiments, the touch slider may enter a calibration phase utilizing known auto-calibration features such as a leaky integrator.  Also, the touch slider may default at power-up to the assumption that no touch is being applied by a finger anywhere on the finger groove.  Where the microprocessor stores peak values of ClkA and ClkB over some time period (e.g., approximately 30 minutes), a continuous or periodic calibration may be realized.  In such a configuration, it may be reasonably assumed that sometime during this time period no finger was present.  In the present embodiment, the values of ClkA and ClkB would peak at the moment that no finger was present.  In this way, the zero-finger -pressure ClkA and ClkB values may be continuously regenerated during touch slider use.”)
Consider Claim 18:
	Sinclair in view Bisset discloses the capacitance sensing device of claim 13, wherein the baseline measurement operation for the combined capacitance includes the third digital value. (Sinclair, [0027], [0050], “In further embodiments, the touch slider may enter a calibration phase utilizing known auto-calibration features such as a leaky integrator.  Also, the touch slider may default at power-up to the assumption that no touch is being applied by a finger anywhere on the finger groove.  Where the microprocessor stores peak values of ClkA and ClkB over some time period (e.g., approximately 30 minutes), a continuous or periodic calibration may be realized.  In such a configuration, it may be reasonably assumed that sometime during this time period no finger was present.  In the present embodiment, the values of ClkA and ClkB would peak at the moment that no finger was present.  In this way, the zero-finger -pressure ClkA and ClkB values may be continuously regenerated during touch slider use.”)
Consider Claim 19:
	Sinclair in view Bisset discloses the capacitance sensing device of claim 13, wherein the selection circuit is for coupling the first and second capacitance sensing electrodes together to form a group of capacitance sensing electrodes. (Bisset, Column 4, “In an exemplary embodiment which drives and senses two traces, the mux 50 selects adjacent traces.  However, in some embodiments it may be desirable to permit the mux 50 to select other than adjacent traces; for example, driving and sensing T14 and T17, which may both be X traces but are not adjacent.  In other embodiments, it may be preferred to drive one or more X traces and sense one or more Y traces; for example, driving T5 (an X trace) and sensing T32 (a Y trace).  In such an arrangement the selection of traces permits several fingers to be distinguished, allowing other features to be implemented.  Although orthogonal traces are typically used, it is not necessary in all instances; moreover, in some instances some traces may be reserved for special purpose use, such as button functions or the like.” Bisset, Column 4, “In another feature, it is possible to selectively drive and sense a plurality of traces, sufficient to represent the entire pad, to identify whether a finger has been placed down anywhere on the pad.)
	It therefore would have been obvious to those having ordinary skill in the art at the time of the invention to provide multiple lines coupled to each other as it was known in view of Bisset that this permits multiple fingers to be identified, and in addition allows the relative movement of a finger to be monitored. (Bisset, Column 4)
Consider Claim 20:
	Sinclair in view Bisset discloses the capacitance sensing device of claim 19, wherein the group of capacitance sensing electrodes is coupled to the capacitance measurement circuit in the second mode and the combined capacitance is converted to the third value in the second mode. (Bisset, Column 4, “In another feature, it is possible to selectively drive and sense a plurality of traces, sufficient to represent the entire pad, to identify whether a finger has been placed down anywhere on the pad.  Although this detection is not in all embodiments sufficient to give the type of finger profile used in the remainder of the invention, this detection feature permits the system to determine whether to come out of a low power, or sleep, mode.  To implement this feature, the analog mux 50 includes a special mode for selection of, for example, one of every three traces.  All of these traces are then driven and sensed simultaneously, such that the presence of a finger anywhere on the pad is substantially immediately detected, i.e., in many fewer scans than would be required to develop a finger profile.”)
Consider Claim 21:
	Sinclair in view Bisset discloses the capacitance sensing device of claim 13, further comprising: a third capacitance sensing electrode; and a fourth capacitance sensing electrode, wherein the third capacitance sensing electrode is coupled to the fourth capacitance sensing electrode by the selection circuit in the second mode and wherein a fourth digital value by the capacitance measurement circuit is representative of a combined capacitance of the first and second capacitance sensing electrodes. (Bisset, Column 4, “In an exemplary embodiment which drives and senses two traces, the mux 50 selects adjacent traces.  However, in some embodiments it may be desirable to permit the mux 50 to select other than adjacent traces; for example, driving and sensing T14 and T17, which may both be X traces but are not adjacent.  In other embodiments, it may be preferred to drive one or more X traces and sense one or more Y traces; for example, driving T5 (an X trace) and sensing T32 (a Y trace).  In such an arrangement the selection of traces permits several fingers to be distinguished, allowing other features to be implemented.  Although orthogonal traces are typically used, it is not necessary in all instances; moreover, in some instances some traces may be reserved for special purpose use, such as button functions or the like.” Bisset, Column 4, “In another feature, it is possible to selectively drive and sense a plurality of traces, sufficient to represent the entire pad, to identify whether a finger has been placed down anywhere on the pad.)
	It therefore would have been obvious to those having ordinary skill in the art at the time of the invention to provide multiple lines coupled to each other as it was known in view of Bisset that this permits multiple fingers to be identified, and in addition allows the relative movement of a finger to be monitored. (Bisset, Column 4)
Consider Claim 22:
	Sinclair in view Bisset discloses the capacitance sensing device of claim 21, wherein the first, second, third, and fourth capacitance sensing electrodes are selectively coupled together through the selection circuit. (Bisset, Column 4, “In an exemplary embodiment which drives and senses two traces, the mux 50 selects adjacent traces.  However, in some embodiments it may be desirable to permit the mux 50 to select other than adjacent traces; for example, driving and sensing T14 and T17, which may both be X traces but are not adjacent.  In other embodiments, it may be preferred to drive one or more X traces and sense one or more Y traces; for example, driving T5 (an X trace) and sensing T32 (a Y trace).  In such an arrangement the selection of traces permits several fingers to be distinguished, allowing other features to be implemented.  Although orthogonal traces are typically used, it is not necessary in all instances; moreover, in some instances some traces may be reserved for special purpose use, such as button functions or the like.” Bisset, Column 4, “In another feature, it is possible to selectively drive and sense a plurality of traces, sufficient to represent the entire pad, to identify whether a finger has been placed down anywhere on the pad.)
	It therefore would have been obvious to those having ordinary skill in the art at the time of the invention to provide multiple lines coupled to each other as it was known in view of Bisset that this permits multiple fingers to be identified, and in addition allows the relative movement of a finger to be monitored. (Bisset, Column 4)
Consider Claim 23:
	Sinclair in view Bisset discloses the capacitance sensing device of claim 21, wherein the third digital value representative of a combined capacitance of the first and second capacitance sensing electrodes is calculated at a first time and the fourth digital value representative of a combined capacitance of the third and fourth capacitance sensing electrodes is calculated at a second time. (Bisset, Column 4, “In an exemplary embodiment which drives and senses two traces, the mux 50 selects adjacent traces.  However, in some embodiments it may be desirable to permit the mux 50 to select other than adjacent traces; for example, driving and sensing T14 and T17, which may both be X traces but are not adjacent.  In other embodiments, it may be preferred to drive one or more X traces and sense one or more Y traces; for example, driving T5 (an X trace) and sensing T32 (a Y trace).  In such an arrangement the selection of traces permits several fingers to be distinguished, allowing other features to be implemented.  Although orthogonal traces are typically used, it is not necessary in all instances; moreover, in some instances some traces may be reserved for special purpose use, such as button functions or the like.” Bisset, Column 4, “In another feature, it is possible to selectively drive and sense a plurality of traces, sufficient to represent the entire pad, to identify whether a finger has been placed down anywhere on the pad.)
	It therefore would have been obvious to those having ordinary skill in the art at the time of the invention to provide multiple lines coupled to each other as it was known in view of Bisset that this permits multiple fingers to be identified, and in addition allows the relative movement of a finger to be monitored. (Bisset, Column 4)
Consider Claim 24:
	Sinclair in view Bisset discloses the capacitance sensing device of claim 13, wherein the selection circuit comprises a plurality of switches, the closing of which couples the first and second capacitance sensing electrodes to the charge capacitance measurement circuit. (Bisset, Column 5-6, “The demodulator 52 samples the two sense waveforms and generates two outputs representing the respective positive and negative peaks, indicated as "ppeak" and "npeak" on lines 54 and 56, shown in FIG. 2.  The value of ppeak decreases when a finger is touching the sensor 12, while the value of npeak increases when a finger is touching.  The ppeak and npeak signals are provided to a subtractor circuit 58, described in greater detail in connection with FIG. 6.  The basic function of the subtractor circuit 58 is to serve as a level shifter which subtracts the relatively large constant base signal from V.sub.ppeak and V.sub.npeak.” Bisset, Column 4, “In another feature, it is possible to selectively drive and sense a plurality of traces, sufficient to represent the entire pad, to identify whether a finger has been placed down anywhere on the pad.)
	It therefore would have been obvious to those having ordinary skill in the art at the time of the invention to provide multiple lines coupled to each other as it was known in view of Bisset that this permits multiple fingers to be identified, and in addition allows the relative movement of a finger to be monitored. (Bisset, Column 4)
Consider Claim 25:
	Sinclair in view Bisset discloses the capacitance sensing device of claim 13, wherein the selection circuit comprises a bus to which the first and second capacitance sensing electrodes and the capacitance measurement circuit are selectively coupled. (Bisset, Column 4, “In an exemplary embodiment which drives and senses two traces, the mux 50 selects adjacent traces.  However, in some embodiments it may be desirable to permit the mux 50 to select other than adjacent traces; for example, driving and sensing T14 and T17, which may both be X traces but are not adjacent.  In other embodiments, it may be preferred to drive one or more X traces and sense one or more Y traces; for example, driving T5 (an X trace) and sensing T32 (a Y trace).  In such an arrangement the selection of traces permits several fingers to be distinguished, allowing other features to be implemented.  Although orthogonal traces are typically used, it is not necessary in all instances; moreover, in some instances some traces may be reserved for special purpose use, such as button functions or the like.” Bisset, Column 4, “In another feature, it is possible to selectively drive and sense a plurality of traces, sufficient to represent the entire pad, to identify whether a finger has been placed down anywhere on the pad.)
	It therefore would have been obvious to those having ordinary skill in the art at the time of the invention to provide multiple lines coupled to each other as it was known in view of Bisset that this permits multiple fingers to be identified, and in addition allows the relative movement of a finger to be monitored. (Bisset, Column 4)
Consider Claim 26:
	Sinclair in view Bisset discloses the capacitance sensing device of claim 25, wherein the bus is for receiving control signals from the processor, the control signals for coupling the first and second capacitance sensing electrodes to the bus in the first and second modes. (Bisset, Column 4, “In an exemplary embodiment which drives and senses two traces, the mux 50 selects adjacent traces.  However, in some embodiments it may be desirable to permit the mux 50 to select other than adjacent traces; for example, driving and sensing T14 and T17, which may both be X traces but are not adjacent.  In other embodiments, it may be preferred to drive one or more X traces and sense one or more Y traces; for example, driving T5 (an X trace) and sensing T32 (a Y trace).  In such an arrangement the selection of traces permits several fingers to be distinguished, allowing other features to be implemented.  Although orthogonal traces are typically used, it is not necessary in all instances; moreover, in some instances some traces may be reserved for special purpose use, such as button functions or the like.” Bisset, Column 4, “In another feature, it is possible to selectively drive and sense a plurality of traces, sufficient to represent the entire pad, to identify whether a finger has been placed down anywhere on the pad.)
	It therefore would have been obvious to those having ordinary skill in the art at the time of the invention to provide multiple lines coupled to each other as it was known in view of Bisset that this permits multiple fingers to be identified, and in addition allows the relative movement of a finger to be monitored. (Bisset, Column 4)

Claim Rejections - 35 USC § 103
Claims 27-30 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sinclair et al. U.S. Patent Application Publication No. 2005/0062732 A1 and further in view of Krah et al. U.S. Patent Application Publication No. 2008/0162996 A1 hereinafter Krah.

Consider Claim 27:
	Sinclair discloses a capacitance measurement circuit coupled to a first capacitance sensing electrode and a second capacitance sensing electrode through a selection circuit, (Sinclair, [0034], “In an alternative embodiment, a single oscillator may be analog switched between the two conductive plates, yielding frequency differences primarily from the conductive plate capacitances rather than from variations in parts.  An example of such an embodiment 150 is shown in FIG. 1B, wherein a switch 160 is used to connect either the first or second conductive plates 101, 102 to the oscillator 103.”)
	the capacitance measurement circuit for converting a first capacitance on the first capacitance sensing electrode to a first digital value and for converting a second capacitance on the second capacitance sensing electrode to a second digital value in a first mode and (Sinclair, [0022], “Inverters 103, 104 are preferably Schmitt inverters to ensure stability.  However, any type of inverter may be used.  Also, although simple digital oscillators are shown in this embodiment, any oscillator circuits may be used, whether they be digital or analog.  For instance, a conventional analog RC oscillator circuit may be used in conjunction with an analog-to-digital converter (A/D converter) to produce an output similar to a digital oscillator circuit.”)
	for converting the first capacitance on the first capacitance sensing electrode and the second capacitance on the second capacitance sensing electrode to a third digital value in a second mode, the third digital value representative of a combined capacitance of the first and second capacitance sensing electrodes, (Sinclair, [0027], “Returning to the example where two conductive plates 101, 102 are used to produce ratio-metric measurements, both the finger position and the finger pressure may be independently determined and distinguished.  In general, the finger pressure is related to the sum (or average) of the two frequencies from oscillator A and oscillator B. Thus, while finger position may be determined from the ratio f.sub.A/f.sub.B, finger pressure may be determined from the sum f.sub.A+f.sub.B.”)
	Sinclair however does not specify wherein the third digital value, if less than a threshold causes a controller coupled to the capacitance measurement circuit to enter a low power state.
	Krah however teaches first and second modes of a capacitive touch panel and that it was a technique known in the art at the time of the invention that if less than a threshold causes a controller coupled to the capacitance measurement circuit to enter a low power state. (Krah, [0074], [0064], “The auto-scan process 500 begins with system 100 in active scan mode in block 502.  Here, processor 102 is enabled and system 100 is actively scanning the multi-touch panel 124.  While still in active scan mode, process 500 determines whether sufficient touch events have taken place on the touch panel within a predetermined amount of time (e.g., in the range of 1 ms to a number of minutes) in block 504.  This decision can be performed by, for example, processor 102.  Alternatively, a separate processor or dedicated logic, such as channel scan logic 110, can perform this task.  If it is found that there has been sufficient touch activity, then process 500 returns to block 502 and the system 100 remains in active scan mode.  If, on the other hand, it is determined that there has not been a sufficient touch activity, then auto-scan mode is enabled in block 506.” See also Fig. 5.)
	It therefore would have been obvious to those having ordinary skill in the art at the time of the invention to provide a threshold for entering lower power modes as this was a technique known in view of Krah and utilized for the purpose of smaller amounts of power are used.
Consider Claim 28:
	Sinclair in view of Krah discloses the capacitance measurement circuit of claim 27, wherein the first mode corresponds to an active power state and the second mode corresponds to the low power state. (Krah, [0064], “The auto-scan process 500 begins with system 100 in active scan mode in block 502.  Here, processor 102 is enabled and system 100 is actively scanning the multi-touch panel 124.  While still in active scan mode, process 500 determines whether sufficient touch events have taken place on the touch panel within a predetermined amount of time (e.g., in the range of 1 ms to a number of minutes) in block 504.  This decision can be performed by, for example, processor 102.  Alternatively, a separate processor or dedicated logic, such as channel scan logic 110, can perform this task.  If it is found that there has been sufficient touch activity, then process 500 returns to block 502 and the system 100 remains in active scan mode.  If, on the other hand, it is determined that there has not been a sufficient touch activity, then auto-scan mode is enabled in block 506.”)
Consider Claim 29:
	Sinclair in view of Krah discloses the capacitance measurement circuit of claim 27, wherein the second mode is entered when the first and second digital values are less than an activation threshold for the first and second capacitance sensing electrodes. (Krah, [0064], “The auto-scan process 500 begins with system 100 in active scan mode in block 502.  Here, processor 102 is enabled and system 100 is actively scanning the multi-touch panel 124.  While still in active scan mode, process 500 determines whether sufficient touch events have taken place on the touch panel within a predetermined amount of time (e.g., in the range of 1 ms to a number of minutes) in block 504.  This decision can be performed by, for example, processor 102.  Alternatively, a separate processor or dedicated logic, such as channel scan logic 110, can perform this task.  If it is found that there has been sufficient touch activity, then process 500 returns to block 502 and the system 100 remains in active scan mode.  If, on the other hand, it is determined that there has not been a sufficient touch activity, then auto-scan mode is enabled in block 506.”)
Consider Claim 30:
	Sinclair in view of Krah discloses the capacitance measurement circuit of claim 29, wherein the first mode is entered when the third values are greater than an activation threshold for the combined first and second capacitance sensing electrodes. (Krah, [0064], [0072], “When measuring mutual capacitance (which may be referred to as "mutual capacitance mode"), system 100 detects changes in capacitance at each node of the multi-touch panel, as described above with reference to FIGS. 3b and 3c.  Accordingly, to acquire an image of multi-touch panel 124 using the mutual capacitance mode, each row is typically scanned.  In alternative embodiments, only select rows are scanned to conserve energy.  For example, scanning every other row, or scanning rows located on a certain area of multi-touch panel 124, such as a top, bottom or middle area of the multi-touch panel.  In further embodiments, select frames of multi-touch panel 124 are scanned using mutual capacitance mode.”)

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Granting of After Final Interviews: “Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search should be denied.” See MPEP § 713.09. Examiner highly recommends in the interest of compact prosecution, if amendments are to be presented (and require nominal consideration), Applicant submit a response prior to an RCE with the After Final Consideration Pilot 2.0 (AFCP 2.0) program which has been extended through September 30, 2022. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. Under AFCP 2.0, examiners will also use the additional time to schedule and conduct an interview to discuss the results of their search and/or consideration with you, if your response does not place the application in condition for allowance. In this way, you will benefit from the additional search and consideration afforded by the pilot, even when the results do not lead to allowance. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. Further information regarding this program can be found at https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 or simply search AFCP in the search box on the uspto.gov website.
	Prior art made of record and not relied upon which is still considered pertinent to applicant's disclosure is cited in a current or previous PTO-892.  The prior art cited in a current or previous PTO-892 reads upon the applicants claims in part, in whole and/or gives a general reference to the knowledge and skill of persons having ordinary skill in the art before the effective filing date of the invention(or at the time of the invention for pre-AIA  cases). Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record. 
	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any claims on amendment and any new claims. That is, please indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application.
	The Office action has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim(s), other passages and figures may/will apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office. 
	Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Jansen II/Primary Examiner, Art Unit 2626